Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 3, 6 – 11, 14 – 17, and 19 – 20 have been examined. Claims 4 – 5, 12 – 13, and 18 have been withdrawn by Applicant via election/restriction.

Election/Restrictions
Claims 4 – 5, 12 – 13, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 October 2021.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim ends in a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8 – 11, and 16 – 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shall (2003/0011173). In regard to claims 1, 9 – 10, and 17, Shall discloses a cart comprising a rigid frame forming a compartment (Fig. 1, item 10), the rigid frame having a front wall (Fig. 1, item 18), a rear wall (Fig. 1, item 24), a right sidewall (Fig. 1, item 20), a left sidewall (Fig. 1, item 22), and a bottom wall (Fig. 3, items 20C and 22C), the right sidewall comprising a first right panel and a second right panel (Fig. 1, item 20A and 20B), the first right panel is coupled to the second right panel along a first vertical axis (Fig. 1, item 28), the left sidewall comprising a first left panel and a second left panel (Fig. 1, item 22A and 22B), the first left panel is coupled to the second left panel along a second vertical axis (Fig. 1, item 28), a rotatable base panel rotatably coupled to the bottom wall within the compartment, the rotatable base panel having a lower surface and an upper surface, wherein in use, the rotatable base panel is rotated so that its lower surface rests against an interior surface of the bottom wall (Figs. 2 and 3, item 26), a first track extending across the first vertical axis from a first position on the first right panel to a second position on the second right panel, and a first slideable member to cooperatively engage the first track, the first slideable member is movable between an open position to allow the right sidewall to fold inwardly, to a closed position to selectively lock the first right panel to the second right panel, wherein the first slideable member is in the open position when adjacent the first position of the first track and is in the closed position when adjacent the second position of the first track (Fig. 1, unnumbered upper edge of items 20A and 20B and item 40).
In regard to claims 2 and 9, Shall discloses a second track extending across the second vertical axis from a first position on the first left panel to a second position on the second left panel, and a second slideable member to cooperatively engage the second track, the second slideable member is movable between an open position to allow the left sidewall to fold inwardly, to a closed position to selectively lock the first left panel to the second left panel, wherein the second slideable member is in the open position when adjacent the first position of the second track and is in the closed position when adjacent the second position of the second track (Fig. 1, unnumbered upper edge of items 22A and 22B and item 40).
	In regard to claims 3 and 11, Shall discloses a wheel assembly coupled to the bottom wall of the cart (Fig. 1, item 16).
	In regard to claims 8 and 16 – 17, Shall discloses a retractable handle adjacent the back wall (Fig. 1, item 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 19 are under 35 U.S.C. 103 as being unpatentable over Shall (2003/0011173) as applied to claims 1 – 3, 8 – 11, and 16 – 17 above, and further in view of Colchiesqui (2010/0026080). Shall does not make use of three wheeled, wheel assemblies. In regard to claims 6, 14, and 19, Colchiesqui discloses a cart comprising a spindle rotatably coupled to a bottom wall and adjacent an intersection of the bottom wall and a rear wall (Fig. 1, item 10), and at least two three-wheel assemblies 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the three wheeled, wheel assemblies of Colchiesqui, to the cart of Shall, in order to assist a user with moving the cart over obstacles (Colchiesqui paragraph 6 and figs. 3 – 7).

Claims 7, 15, and 20 are under 35 U.S.C. 103 as being unpatentable over Shall (2003/0011173) as applied to claims 1 – 3, 8 – 11, and 16 – 17 above, and further in view of Panosian et al. (2009/0145913). Shall does not make use of three wheeled, wheel assemblies. In regard to claims 7, 15, and 20, Panosian discloses a cart comprising a rigid cover panel conforming in shape to a top opening of a compartment (Figs. 4 and 5, item 30), the rigid cover panel securely fits in a first position over the top opening to serve as a cover or seat on top of the cart (Fig. 4), the rigid cover panel having protrusions on a bottom surface to removably secure to the front wall of the cart (Figs. 4 and 5, item 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cover panel of Panosian, to the cart of Shall, in order to secure the contents of the compartment when not in use or in transport (Panosian paragraphs 23 and 25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khodor et al. (8,641,059) disclose a folding chassis for a manually driven carrier;
Fritz (9,382,035) discloses a market basket system;
Song et al. (10,676,235) disclose a folding box;
Obrien (2017/0001654) discloses a stackable lid system for a collapsible cart;
Greenup (2019/0322302) discloses a hand truck system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.